Case: 19-1487     Document: 29    Page: 1    Filed: 01/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                CHRISTOPHER P. LANGAN,
                    Plaintiff-Appellant

                             v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2019-1487
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:17-cv-01446-EDK, Judge Elaine Kaplan.
                  ______________________

                 Decided: January 11, 2021
                  ______________________

    CHRISTOPHER P. LANGAN, Goshen, NY, pro se.

     DAVID MICHAEL KERR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 JEFFREY B. CLARK, LISA LEFANTE DONAHUE, ROBERT
 EDWARD KIRSCHMAN, JR.
                   ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
Case: 19-1487      Document: 29      Page: 2     Filed: 01/11/2021




 2                                     LANGAN   v. UNITED STATES



 PER CURIAM.
     Christopher P. Langan appeals a decision of the United
 States Court of Federal Claims (“Claims Court”). Because
 this appeal is untimely, we dismiss.
                          BACKGROUND
     Mr. Langan served with the Air Force from 2003 to
 2011. After several disciplinary actions not relevant here,
 Mr. Langan submitted an application for voluntary sepa-
 ration with pay (“VSP”) on March 24, 2011. His application
 was approved, and he signed a letter of intent to participate
 in VSP on April 7, 2011. Mr. Langan alleges that he is
 owed money by the government as a result of miscalcula-
 tions of the amount due under the VSP program, tax over-
 payments, and unpaid military pay. On October 2, 2017,
 Mr. Langan filed a complaint in the Claims Court. The
 Claims Court rejected Mr. Langan’s various claims for
 monetary and injunctive relief, with the exception of an
 award of $2.72. Mr. Langan sought to appeal to this court.
                          DISCUSSION
      Rule 4 of the Federal Rules of Appellate Procedure pro-
 vides that when the United States is a party to a case, a
 notice of appeal must be filed “within 60 days after entry of
 the judgment or order appealed from.” Fed. R. App.
 P. 4(a)(1)(B)(i); see also 28 U.S.C. § 2107(b). “If a party files
 a notice of appeal after the court announces or enters a
 judgment,” but before the court rules on a timely filed mo-
 tion to alter or amend the judgment under Rule 59 of the
 Federal Rules of Civil Procedure, the party’s notice of ap-
 peal “becomes effective . . . when the order disposing of the
 last such remaining motion is entered.” Fed. R. App.
 P. 4(a)(4)(A)(iv), 4(a)(4)(B)(i). “A party intending to chal-
 lenge an order disposing of any [such] motion . . . or a judg-
 ment’s alteration or amendment upon such a motion, must
 file a notice of appeal, or an amended notice of appeal . . .
 within the time prescribed by this Rule . . . .” Fed. R. App.
Case: 19-1487     Document: 29      Page: 3    Filed: 01/11/2021




 LANGAN   v. UNITED STATES                                    3



 P. 4(a)(4)(B)(ii). As recognized in Rule 4(a) of the rules of
 this court, we “cannot waive or extend the statutory dead-
 lines for the filing of a notice of appeal or petition for re-
 view.” Fed. Cir. R. 4(a); see also Bowles v. Russell, 551 U.S.
 205, 214 (2007) (holding that “the timely filing of a notice
 of appeal in a civil case is a jurisdictional requirement” that
 does not admit of equitable exceptions).
      The Claims Court filed its first judgment in this case
 on November 28, 2018. On January 28, 2019, Mr. Langan
 filed a notice of appeal from this judgment. The Claims
 Court subsequently granted Mr. Langan’s post-judgment
 motion and vacated the judgment on June 11, 2019.
     The Claims Court then entered a new judgment on
 June 13, 2019. On July 11, 2019, Mr. Langan sought re-
 consideration of the new judgment under Rule 59(a), which
 the Claims Court denied on September 12, 2019. Pursuant
 to Rule 4, Mr. Langan then had 60 days in which to file a
 new or amended notice of appeal from the July 2019 judg-
 ment. See Fed. R. App. P. 4(a)(1)(B)(i)–(ii).
     Mr. Langan’s notice of appeal of the November 2018
 judgment was ineffective because that judgment was va-
 cated. See, e.g., Husky Ventures, Inc. v. B55 Invs., Ltd., 911
 F.3d 1000, 1010 (10th Cir. 2018) (“When an appellant chal-
 lenges an order ruling on a motion governed by Appellate
 Rule 4(a)(4)(B)(ii), a new or amended notice of appeal is
 necessary . . . .”); Sorensen v. City of New York, 413 F.3d
 292, 296 & n.2 (2d Cir. 2005) (holding that Rule
 4(a)(4)(B)(ii) requires a new or amended notice of appeal
 when a judgment is “altered upon disposition of a posttrial
 motion”). Mr. Langan never filed any notice of appeal of
 the June 2019 judgment as required by Rule 4(a)(4)(B)(ii).
 Because Mr. Langan’s appeal is untimely, and we cannot
 waive or extend the deadline to file a notice of appeal under
 Rule 4, we must dismiss.
                         DISMISSED
Case: 19-1487    Document: 29    Page: 4   Filed: 01/11/2021




 4                                LANGAN   v. UNITED STATES



                         COSTS
     No costs.